     Case 7:19-cr-00018-EKD Document 15 Filed 03/26/19 Page 1 of 1 Pageid#: 31




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Criminal Action: 7:19-cr-00018
                                              )
LINDA VO                                      )


                              SENTENCING HEARING ORDER

         A guilty plea was held on March 26, 2019, in which the defendant pleaded guilty to

Count 1 and 2 of the felony information. The Court accepted the defendant’s plea, a presentence

report has been ordered, and the case is set for sentencing on June 7, 2019, at 9 a.m.

         In connection with the sentencing hearing, it is ORDERED as follows:

         1. No later than seven (7) days before sentencing, the prosecution and defense shall
            prepare and file a sentencing memorandum addressing sentencing considerations
            appropriate to the case. Such a memorandum shall specifically address the factors to
            be considered in imposing a sentence under 18 U.S.C. 3553(a). No response
            memoranda are required, but any party wanting to file a response must do so within
            seven (7) days of service or not less than two (2) days before sentencing, whichever is
            sooner.

         2. Any exhibits to be introduced at sentencing shall be filed with the sentencing
            memorandum no later than seven (7) days prior to sentencing.

         3. The sentencing memorandum shall identify all witnesses who are expected to testify
            at sentencing.

         Entered: March 26, 2019

                                              /s/ Elizabeth K. Dillon
                                              United States District Judge
